DETAILED ACTION
Status of the Claims
Claims 104-122 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10,155,980
Claims 104-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 1-13, 15-18, and 22 of U.S. Patent No. 10,155,980 B2 (the ‘980 patent) in view of Weng et al. (U.S. 10,724,088 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s). 
	Regarding claims 104, the ‘980 patent discloses in claims 1 and 16-17 a method of performing rolling circle amplification, the method comprising:
(a)    in a reaction mixture, circularizing polynucleotides using a ligase enzyme, wherein each has a 5’ end and a 3’ end;
(b)    adding a heat labile protease to said reaction mixture to degrade said ligase; 
(c)    amplifying the circular polynucleotides after degrading the ligase enzyme without isolating the circular polynucleotides between steps (a) and (c);
(d)    sequencing the amplified polynucleotides to produce a plurality of sequencing reads; 
(e) comparing said plurality of sequencing reads to a reference sequence to identify said sequence variant, 
wherein said method yields an increased number of unique sequences amplified from said plurality of polynucleotides as compared to performing a rolling circle amplification comprising steps (a) and (c) alone.
Regarding claim 105, the ‘980 patent in claim 3 discloses the above, wherein said plurality of polynucleotides are single-stranded.
Regarding claim 106, the ‘980 patent at claims 16-18 discloses the above, wherein said sequence variant is a single nucleotide polymorphism (SNP), a deletion/insertion polymorphism (DIP), a copy number variant (CNV), a-2-Response to Notice to File Missing Parts mailed June 7, 2021 short tandem repeat (STR), a simple sequence repeat (SSR), a variable number of tandem repeat (VNTR), an amplified fragment length polymorphism (AFLP), a retrotransposon-based insertion polymorphism, a sequence specific amplified polymorphism, or a methylation difference.
Regarding claim 108, the ‘980 patent at claim 5 discloses the above, wherein circularizing comprises the step of joining an adapter polynucleotide to the 5’ end, the 3’ end, or both the 5’ end and the 3’ end of a polynucleotide in the plurality of polynucleotides.
Regarding claim 109, the ‘980 patent at claims 1 and 8 discloses the above, wherein amplifying is effected by using a polymerase having strand-displacement activity.  
Regarding claim 110, the ‘980 patent at claim 7 discloses the above, wherein amplifying comprises contacting said circular polynucleotides to an amplification reaction mixture comprising random primers.  
Regarding claim 111, the ‘980 patent at claim 7 discloses the above, wherein amplifying comprises contacting said circular polynucleotides to an amplification reaction mixture comprising one or more primers, each of which specifically hybridizes to a different target sequence via sequence complementarity.  
Regarding claim 115, the ‘980 patent at claim 8 discloses the above, wherein said nucleic acid sample is obtained from a sample from a subject.  
Regarding claim 116, the ‘980 patent at claim 9 discloses the above, wherein said sample is urine, stool, blood, saliva, tissue, or bodily fluid.  
Regarding claim 117, the ‘980 patent at claim 10 discloses the above, wherein said sample comprises tumor cells.  
Regarding claim 118, the ‘980 patent at claim 11 discloses the above, wherein said sample is a formalin-fixed paraffin embedded (FFPE) sample.  
Regarding claim 119, the ‘980 patent at claim 22 discloses the above, wherein said sequence variant is associated with a type or stage of cancer.  
Regarding claim 120, the ‘980 patent at claim 12 discloses the above, wherein said plurality of polynucleotides comprises cell- free polynucleotides.  
Regarding claim 121, the ‘980 patent at claim 15 discloses the above, wherein said cell free polynucleotides comprise circulating tumor DNA.  
Regarding claim 122, the ‘980 patent at claim 13 discloses the above, further comprising, following step (c) and prior to step (d), shearing said amplified polynucleotides to produce sheared polynucleotides, each sheared polynucleotide comprising one or more shear points at a 5' end and/or a 3' end.
However, it is noted that the claims of the ‘980 patent are silent on the limitations of said amplified polynucleotides are subjected to the sequencing step without enrichment, as set forth in claim 112, comprising enriching one or more target polynucleotides from said amplified polynucleotides by performing an enrichment step prior to sequencing, as set forth in claim 113, and wherein a microbial contaminant is identified based on said comparing step, as set forth in claim 114.  
Weng et al. (U.S. 10/724,088 B2) discloses method of identifying a sequence variant in a nucleic acid sample comprising a plurality of polynucleotides, each polynucleotide of the plurality having a 5′ end and a 3′ end, the method, wherein said amplified polynucleotides are subjected to the sequencing step without enrichment (e.g. as per Weng claim 11), comprising enriching one or more target polynucleotides from said amplified polynucleotides by performing an enrichment step prior to sequencing (e.g. as per Weng claim 12), and wherein a microbial contaminant is identified based on said comparing step (e.g. as per Weng claim 13).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to enrich or not enrich or detect a microbial contaminant as per Weng in the methods of the ‘980 patent.  One of ordinary skill in the art would have been motivated to do so since enriching allows for simplifying sequencing, not enriching allows for skipping a time consuming step, and detecting a microbial contaminant allows for accounting for anomalous results.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the sequencing were well known in the art, as per Weng and the ‘980 patent, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

10,724,088
Claims 104-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 7-16 of U.S. Patent No. 10,724,088 B2 (the ‘088 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s). 
	Regarding claims 104, the ‘088 patent discloses in claims 1 a method of performing rolling circle amplification, the method comprising:
(a)    in a reaction mixture, circularizing polynucleotides using a ligase enzyme, wherein each has a 5’ end and a 3’ end;
(b)    adding a heat labile protease to said reaction mixture to degrade said ligase; 
(c)    amplifying the circular polynucleotides after degrading the ligase enzyme without isolating the circular polynucleotides between steps (a) and (c);
(d)    sequencing the amplified polynucleotides to produce a plurality of sequencing reads; 
(e) comparing said plurality of sequencing reads to a reference sequence to identify said sequence variant, 
wherein said method yields an increased number of unique sequences amplified from said plurality of polynucleotides as compared to performing a rolling circle amplification comprising steps (a) and (c) alone.
Regarding claim 105, the ‘088 patent in claim 3 discloses the above, wherein said plurality of polynucleotides are single-stranded.
Regarding claim 106, the ‘088 patent at claims 4 discloses the above, wherein said sequence variant is a single nucleotide polymorphism (SNP), a deletion/insertion polymorphism (DIP), a copy number variant (CNV), a-2-Response to Notice to File Missing Parts mailed June 7, 2021 short tandem repeat (STR), a simple sequence repeat (SSR), a variable number of tandem repeat (VNTR), an amplified fragment length polymorphism (AFLP), a retrotransposon-based insertion polymorphism, a sequence specific amplified polymorphism, or a methylation difference.
Regarding claim 108, the ‘088 patent at claim 7 discloses the above, wherein circularizing comprises the step of joining an adapter polynucleotide to the 5’ end, the 3’ end, or both the 5’ end and the 3’ end of a polynucleotide in the plurality of polynucleotides.
Regarding claim 109, the ‘088 patent at claim 8 discloses the above, wherein amplifying is effected by using a polymerase having strand-displacement activity.  
Regarding claim 110, the ‘088 patent at claim 9 discloses the above, wherein amplifying comprises contacting said circular polynucleotides to an amplification reaction mixture comprising random primers.  
Regarding claim 111, the ‘088 patent at claim 7 discloses the above, wherein amplifying comprises contacting said circular polynucleotides to an amplification reaction mixture comprising one or more primers, each of which specifically hybridizes to a different target sequence via sequence complementarity.  
Regarding claim 112, the ‘088 patent at claim 11 discloses the above, wherein said amplified polynucleotides are subjected to the sequencing step without enrichment.  
Regarding claim 113, the ‘088 patent at claim 12 discloses the above, further comprising enriching one or more target polynucleotides from said amplified polynucleotides by performing an enrichment step prior to sequencing.  
Regarding claim 114, the ‘088 patent at claim 13 discloses the above, wherein a microbial contaminant is identified based on said comparing step.  
Regarding claim 115, the ‘088 patent at claim 14 discloses the above, wherein said nucleic acid sample is obtained from a sample from a subject.  
Regarding claim 116, the ‘088 patent at claim 15 discloses the above, wherein said sample is urine, stool, blood, saliva, tissue, or bodily fluid.  
Regarding claim 117, the ‘088 patent at claim 16 discloses the above, wherein said sample comprises tumor cells.  
Regarding claim 118, the ‘088 patent at claim 17 discloses the above, wherein said sample is a formalin-fixed paraffin embedded (FFPE) sample.  
Regarding claim 119, the ‘088 patent at claim 18 discloses the above, wherein said sequence variant is associated with a type or stage of cancer.  
Regarding claim 120, the ‘088 patent at claim 19 discloses the above, wherein said plurality of polynucleotides comprises cell-free polynucleotides.  
Regarding claim 121, the ‘088 patent at claim 20 discloses the above, wherein said cell free polynucleotides comprise circulating tumor DNA.  
Regarding claim 122, the ‘088 patent at claim 21 discloses the above, further comprising, following step (c) and prior to step (d), shearing said amplified polynucleotides to produce sheared polynucleotides, each sheared polynucleotide comprising one or more shear points at a 5' end and/or a 3' end.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639